

Exhibit 10.01


CONSULTING AGREEMENT


Between E4 LLC / Joseph Esposito & Aduromed Corporation


THIS IS AN AGREEMENT, effective August 4, 2008 between E4 LLC, a Florida based
company (hereinafter called “Consultant”), and Aduromed Industries, Inc. and
Aduromed Corporation, both having an address at 3 Trowbridge Drive, Bethel,
Connecticut 06801 (hereinafter collectively called “Customer”). Upon execution
by the parties, this agreement replaces and supersedes the consulting agreement
dated and signed on August 23, 2007 that is currently in place between E4 LLC
and Aduromed Corporation.


WHEREAS, Customer desires to obtain the Professional Services of Consultant,
(hereinafter called “Services”), and


WHEREAS Consultant represents that he is willing to render such services for the
benefit of the Customer;


NOW THEREFORE, in consideration of the premises and mutual covenants herein set
forth, the parties hereto agree as follows:


1. SCOPE OF SERVICES


During the life of this Agreement, Customer agrees to retain the services of E4
LLC and Joseph Esposito to advise Customer on matters related to the successful
operation, marketing and business development of their medical waste management
business on a best efforts basis to achieve annual goals established with the
board of directors.


2. BEST EFFORTS BY CONSULTANT


Consultant agrees to apply a commercially reasonable best effort to the tasks
assigned and to the problems and matters defined and presented by Customer to
Consultant for advice and assistance and to be available to Customer during the
term of this Agreement, under the direction of the Customer, at reasonable times
and locations as required, to participate in meetings, to consult with
Customer’s employees, including telephone consultations, and to aid, advise and
assist Customer in connection with such tasks, problems and matters defined and
presented to Consultant by Customer. Consultant warrants that the services
provided hereunder will be of the highest professional quality commensurate with
Consultant’s reputation.


Notwithstanding the foregoing, nothing herein contained shall be construed as
creating the relation of employer and employee between the parties, and
Consultant shall be deemed at all times to be an independent contractor.
Consultant is not eligible for, nor entitled to, any of the employee benefits
for which Customer’s employees are eligible.

 
1

--------------------------------------------------------------------------------

 


3. COMPENSATION and PAYMENT TERMS


Compensation for services provided by the Consultant will be as follows:



 
·
$144,000.00 per quarter for the period from August 4, 2008 to November 4, 2008
and $72,000.00 per quarter thereafter, in each case payable quarterly in advance
commencing on August 4, 2008. Said payment is to be wired per instructions to be
provided.




 
·
Consultant will be provided 12,000,000 warrants with a strike price of $0.025
and 12,000,000 options with a strike price of $0.025, both of which may be
exercised (cashless) consistent with company’s stock plan and with the options
vesting 1/3 per year commencing on August 4, 2008 and thereafter on the
anniversary date of such date.




 
·
Consultant is eligible for incentive compensation to be determined by the board
of directors.




 
·
All Out-of-pocket costs will be invoiced at the end of each month and payment
for said invoices will be net 15 days.



If, during the term of this Agreement, Consultant should fail to perform his
duties hereunder on account of (i) physical or mental illness or other
incapacity which Customer shall in good faith determine renders Consultant
incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
("Disability"), or (ii) death of the Consultant, Customer shall have the right,
on written notice delivered to Consultant to terminate this Agreement. During
the period that Consultant shall have been incapacitated due to Disability or
upon his death, Consultant shall continue to receive his full compensation
provided for in this Section 3 until the date of termination specified in such
written notice (“Date of Termination”). On the Date of Termination Customer
shall pay to Consultant or his estate in a lump sum an amount equal to all
remaining unpaid compensation payable under this Section 3 for the full period
through the Date of Termination. In addition, Customer shall pay to Consultant
compensation payable under this Section 3 for a full one (1) year period
commencing on the Date of Termination, such compensation to be paid in
accordance with the payment schedule set forth above during the course of such
additional one year period. In addition, on such termination, all of
Consultant's unvested options, warrants and rights relating to capital stock of
Customer shall immediately vest and become exercisable. The term of any such
options, warrants and rights shall be extended to the fifth anniversary of the
Date of Termination.


4. NON-DISCLOSURE


4.1 Consultant agrees not to disclose at any time, during the period of this
Agreement and for a period of two years thereafter, any confidential information
obtained from Customer or Customer’s customers, nor display, for any purposes,
any drawings, letters, reports, or other form of confidential information or any
copy or reproduction thereof belonging to Customer or Customer’s customers
without due written authorization from Customer’s properly authorized officer.
Information shall not be deemed confidential if it is information which (a)
Consultant can show was in his possession at the time of disclosure and was not
acquired at any time directly or indirectly from Customer; (b) Consultant can
show was generally known to the public at the time of disclosure; (c) Consultant
can show was independently received from a third party having the legal right to
transmit same; or (d) which is authorized in writing by Customer to be released.

 
2

--------------------------------------------------------------------------------

 


4.2 Upon request, Consultant will promptly return to Customer any and all
written material, drawings, and other documentary material furnished to
Consultant by Customer for the purposes of this Agreement, and shall not retain
copies or excerpts thereof.


5. PRIOR OBLIGATIONS OF CONSULTANT


Consultant represents and warrants to Customer that Consultant is under no
contract, agreement or other obligation that will prevent Consultant from giving
any information to Consultant which Consultant is to convey hereunder nor which
will prevent Customer from receiving and using such information nor which will
prevent Customer from receiving the benefit of Consultant’s services during the
term of this Agreement.


6. CONFLICT OF INTEREST


Both Consultant and Customer acknowledge that Consultant is in the business of
providing professional services to potential customers and competitors of
Customer. As such, even though the actual customer list of Consultant is
confidential, Customer will advise Consultant of those parties wherein there
would be a conflict of interest with certain types of assignments requested of
Consultant by Customer. If such a conflict of interest exists at the time of
this assignment, Consultant will so acknowledge and Consultant will not proceed
with the assignment due to the existence of a conflict of interest.


7. RELEASE


The Consultant and Customer each mutually agree to indemnify, defend and hold
harmless the other (and the other’s parent company, affiliates, subcontractors
vendors, officers, directors, employees, agents, consultants and
representatives) from and against any and all claims, demands, suits,
liabilities, injuries (personal or bodily) causes of action, losses, expenses,
damages or penalties, including without limitation court costs and reasonable
attorneys’ fees, to the extent arising or resulting from the negligent acts or
omissions of the indemnifying party.


8. ASSIGNMENT


Neither party may assign this Agreement, without the prior written consent of
the other party. This Agreement shall be binding upon and inure to the benefit
of, the successors and permitted assigns of the parties hereto.


9. TERM AND TERMINATION


9.1 Subject to Section 3 hereof, Customer agrees to retain Consultant for a
period commencing on August 4, 2008 and extending until August 3, 2011.

 
3

--------------------------------------------------------------------------------

 


9.2 In the event of any merger, consolidation, sale of assets or other similar
transaction or series of transactions involving Customer (a “change of
control”), other than any such transaction or transactions following which
Customer or its stockholders continue to own a majority of the combined voting
power of the outstanding securities of the corporation or other entity surviving
or succeeding to the business of Customer, the “Customer” acknowledges that the
“Consultant” has completely fulfilled its obligations under the agreement and
the “Customer” agrees to pay the “Consultant” all fees that are payable for the
entire agreement per paragraph 3. In addition, “Consultant” shall be provided
the full amount of the shares due per the agreement and vesting of all remaining
unvested options will be accelerated and said vested options may be sold by the
“Consultant” at the value contemplated as part of the change of control.


9.3 Either Party shall have the right to terminate this Agreement in the event
of a breach of a material provision of this Agreement by the other Party, upon
one day written notification and a thirty (30) day “Cure Period”.


In the event of a material breach by “Customer” that is not remedied within the
thirty (30) day “Cure Period” then “Customer” agrees to pay the “Consultant”
within fifteen days all fees including stock that are payable for the entire
agreement per paragraph 3. In addition, “Consultant” shall be provided the full
amount of the shares due per the agreement and vesting of all remaining unvested
options will be accelerated and said vested options may be sold by the
“Consultant” at the value contemplated as part of the change of control and, or
sales transaction should such transaction occur.


In the event of a material breach by “Consultant” that is not remedied within
the thirty (30) day “Cure Period” then “Customer” agrees to pay the “Consultant”
within fifteen days all fees that are payable per paragraph 3 through the end of
the “Cure Period”. The “Consultant” shall retain the stock earned and options
vested to the end of the “Cure period”.


9.4 The obligations of Consultant pursuant to Paragraphs 4 shall remain in force
after Termination of this Agreement.


10. MISCELLANEOUS


10.1 This Agreement constitutes the entire Agreement between Customer and
Consultant and no modifications thereto shall be binding unless such
modifications are in a written instrument executed by each of the respective
parties stating the parties mutual agreement as to (a) change in the scope of
the work, (b) the adjustment if any, in the charges, and (c) the adjustment, if
any, in the time for performing the work. This Agreement supersedes all prior
oral and written agreements and understandings between the parties hereto on the
same subject matter. In the event of any conflict between the terms hereof and
any Purchase Order(s) which may be issued by the Customer in support of Services
hereunder, shall be governed by the terms of this Agreement.


10.2 This Agreement shall be construed and enforced under the laws of the State
of New York, without regard for conflict of law rules. In the event any
provision of this Agreement shall be held to be invalid or unenforceable, such
provision shall be separable from and shall not affect the validity or
enforceability of the remaining provisions of this Agreement.

 
4

--------------------------------------------------------------------------------

 


IN WITNESS HEREOF, the parties do hereby agree to the full performance of this
Agreement effective as of the date set forth above.


E4LLC
“Customer”
 
Aduromed Corporation and Aduromed
Industries, Inc.
     
“Consultant”
       
By:
/s/ Joseph Esposito
 
By:
/s/ Kevin T. Dunphy
 
Joseph Esposito
   
Kevin T. Dunphy


 
5

--------------------------------------------------------------------------------

 